NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ACCENT PACKAGING, INC.,
Plaintiff-Appellant, 4
V.
LEGGETT & PLATT, INC.,
Defendant-Appellee.
2012-1011
Appea1 from the United States District Court for the
Southern District of Texas in case no. 10-CV-1362, Judge
Lynn N. Hughes.
ON MOTION
ORDER
Accent Packaging, Inc. moves without opposition for a
30-day extension of time, until 1\/lay 11, 2012, to file its
reply brief.
Upon consideration thereof
IT IS ORDERED THATI

ACCENT PACKAGING v. LEGGETT & PLATT
The motion is granted
2
FoR THE CoURT
APR 1 0 mg
/s/ J an Horba1y
Date J an Horba1y
C1erk
cc: Keith D. Jaasrna, ESq.
Bart A. Starr, Esq.
s21
FILED `
u.s. comm us APPsALs son
ms FEn13nAL macon
APR 10 2012
JAN HORBALY
o CLEHK